DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6-12 and 21-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 10,872,126. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-36 of U.S. Patent No. 10,872,126 contain every element of claims 6-12 and 21-26 of the instant application.
A claim in the patent compared to a claim in the application 
Patent 10,872,126
Instant Application
Claims 19, 21, and 22
Claim 6 
Claim 23 
Claim 7
Claim 24
Claim 8
Claims 26 and 27
Claim 9
Claim 28
Claim 10
Claim 29
Claim 11
Claim 31
Claim 12
Claims 19 and 32
Claim 21
Claims 1, 4 and 5 
Claim 22
Claim 6
Claim 23
Claim 7
Claim 24
Claims 9-12
Claim 25
Claim 14
Claim 26


	
Claims 6-12 and 21-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,366,867. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-13 of U.S. Patent No. 11,366,867 contain every element of claims 6-12 and 21-26 of the instant application.


Patent 11,366,867
Instant Application
Claim 1
Claim 6 (Independent claim)
Claim 2 
Claim 7
Claim 3
Claim 8
Claim 4
Claims 9-11
Claim 5
Claim 12
Claims 1 and 6
Claim 21 (Independent claim)
Claim 1 
Claim 22 (Independent claim)
Claim 2
Claim 23
Claim 3
Claim 24
Claim 4
Claim 25
Claim 5
Claim 26




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson; Paul James et al. (“Jackson”) US 20130305145 A1 in view of Brennan; Brian et al. (“Brennan”) US 20140143835 A1, Smith; Daniel C. et al. (“Smith”) US 20080248788 A1 and Block; Allan James et al. (“Block”) US 20200218413 A1.


Regarding claim 6, Jackson teaches A method of conveying information to a user, the method comprising the steps of: 
preparing an edition of a publication, on a server computer comprising a processor and a non-transitory computer readable media, including defining a plurality of sections to include in the publication, preparing a plurality of stories and a plurality of advertisements, arranging the stories into sequential positions in the sections, The daily edition of a publication which is downloaded by the application 13 comprises news content and associated metadata.  The daily edition may be generated by the publisher using a content management system 18 (CMS). The daily edition is downloaded as a bundle from an application server 16.  The daily edition comprises a set of linked content items that combine to make up an article and a series of articles combine to make up the digital publication.  Each article comprises a sub-set of the downloaded content items. The associated metadata indicates how each content item is linked and in which order the content items should be displayed [0035],
During the editorial process, the editorial team create articles using a combination of text and images but associate additional images and content items such as pullquotes or related article links with the article.  Advertisements and videos (and other content items) may be placed into the edition, optionally via the CMS 18, by a third party.  For example, an advertisement may be placed into the CMS 18 by an advertising platform (not shown) which includes where in the article the advertisement should be placed… they are sent to the mobile device in formats, such as XML, that permit identifying their function, such as headline, section title, cross reference, etc. [0036],
The template 24 formats and optimises the presentation of data on a grid based design system to not only preserve the equivalence of reading experience between different OS and tablet devices, but also to ensure that there is no extraneous screen space either at initial layout or on subsequent adjusting of text size by the user [0054]; 
publishing the edition of the publication from the server computer to a suite of mobile applications configured to receive and display the publication, where the mobile applications run on mobile devices having a processor and a non-transitory computer readable media as A mobile device 11 having a display 12 may run a number of mobile applications 13, typically downloaded over the Internet 14 from an application distribution platform 15.  For the purpose of viewing a digital edition of a newspaper on an application [0033];
Mobile operating systems such as IOS.TM.  or Android.TM. typically allow for the execution of mobile applications, also called mobile apps, which are software applications, usually designed to run on smartphones and tablet computer [0030]; 
viewing the edition of the publication, by a user on one of the mobile devices running one of the mobile applications as When the application 13 is subsequently opened by the user 19, the daily edition is then immediately ready to be viewed ([0034, 0035, 0033, and 0030]).

Jackson does not explicitly teach the steps of:
each story is represented by a thumbnail;
publishing the plurality of stories to a share site, where the share site is an Internet- accessible website from which the stories are downloadable to a browser application or a social media application running on computer or a mobile device; and 
preparing and publishing a breaking news story independent of the edition, where the breaking news story is published to the share site and embedded as a link within the mobile applications.
Brennan; however, teaches the steps of:
each story is represented by a thumbnail as FIG. 6 shows another example user interface screen 600 for the reader website 108… A thumbnail is displayed for each previously viewed 
publication. ([0047] and Fig. 6);
For example, icon 608 represents a first publication.  When icon 610 is selected, a current edition of publication 608 is displayed.  When icon 612 is selected, thumbnails of past editions of publication 608 are displayed.  When icon 614 is selected, publication 608 is added to a list of favorite publications ([0048]).
publishing the plurality of stories to -34-61637-1/245718 a share site, where the share site is an Internet-accessible website from which the stories are downloadable to a browser application or a social media application running on computer or a mobile device as The example reader website 108 is hosted on web server computer 106 and is accessible over the Internet from client computer 102 and mobile computer 104. In examples, the reader website 108 may be hosted on a different computer than web server computer 106. The reader website 108 permits a user to access one or more digital publications made available on the reader website 108 ([0029] and Fig. 2).
The user interface screen 500 provides a way for a reader to browse and select publications available for viewing ([0045] and Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Brennan’s teaching would have allowed Jackson’s to make it easier for viewers to read and navigate the information.
Jackson and Brennan do not explicitly teach preparing and publishing a breaking news story independent of the edition, where the breaking news story is published to the share site and embedded as a link within the mobile applications.
Smith; however, teaches preparing and publishing a breaking news story independent of the edition, where the breaking news story is published to the share site and embedded as a link within the mobile applications as For example, if a user subscribes to multiple channels, they may receive one digest delivered via a WAP page. The availability of the digest on the WAP page may be announced via an SMS message. For example, a user subscribing to four channels, weather, advertising, news, sports, and fashion, may choose to receive messages from the weather channel as they are available but choose to receive messages from the remaining three channels as a digest. They may receive a WAP link to the digest pushed through SMS [0147].
A user may share content with another user or potential user by transmitting or forwarding them a message containing the content or a link to the content [0129].
Delivery settings may include delivery times on a weekday, delivery times on a weekend, Breaking News settings, Weather Alerts settings, Game Coverage settings, Zip Code settings, instructions for modifying settings, and the like ([0130 and 0140]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Smith’s teaching would have allowed Jackson-Brennan’s to facilitate viewing breaking news as they become available by sending the link via an SMS message.
 Block is cited to additionally support the limitation: wherein the story creator module is further configured for preparing and publishing a breaking news story independent of the edition as By linking e-Edition content to the Libercus Content Database, changes to articles, ads, and other content can be automatically updated and reflected in the e-Edition. As breaking news changes, the digital rendition of the print newspaper is automatically updated. As new event photos become available, they are incorporated in the e-Edition [0118].
 story may be used on one channel and also be copied for use on other channels as necessary. Each channel's version may be edited independently [0108].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Block’s teaching would have allowed Jackson-Brennan-Smith’s to ascertain the breaking news is updated automatically without waiting for the configured daily delivery time.  

Regarding claim 7, Jackson further teaches defining one or more of the advertisements as a fractional-page advertisement and assigning the fractional-page advertisement to share a page and a sequential position with a fractional- page story, where the fractional-page advertisement and the fractional-page story together occupy a full page as if two columns remain, preferably, a third column is filled leaving space for a one column house advertisement, additional content, or the content is reduced to leave space for a two column house advertisement or additional content ([0117-0119]).
For example, an advertisement may be placed into the CMS 18 by an advertising platform (not shown) which includes where in the article the advertisement should be placed [0036].

Regarding claim 8, Jackson further teaches incorporating other content into the edition before publishing, where the other content includes at least one of obituaries, classified ads, weather information and traffic information as During the editorial process, the editorial team create articles using a combination of text and images but associate additional images and content items such as pullquotes or related article links with the article. Advertisements and videos (and other content items) may be placed into the edition, optionally via the CMS 18, by a third party.  For example, an advertisement may be placed into the CMS 18 by an advertising platform (not shown) which includes where in the article the advertisement should be placed [0036].

Regarding claim 12, Jackson does not explicitly teach wherein preparing a plurality of stories includes defining each story as a basic story, a multi-part modular story, a photo gallery, a video gallery or a user-interactive feature.
Brennan; however, teaches wherein preparing a plurality of stories includes defining each story as a basic story, a multi-part modular story, a photo gallery, a video gallery or a user-interactive feature as The web-based digital publishing platform permits the publication of a web-based edition of a publication using a format similar to what is used in a print edition. In addition, the web-based digital publishing platform permits actionable effects, such as links, videos, photo galleries, etc. to be embedded in the publication content. In examples, the publication may be a newspaper, a magazine, a book or a catalogue [0024].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Brennan’s teaching would have allowed Jackson’s to provide actionable effects for web-based digital publishing platform by embedding links, videos, and/or photo galleries in the publication content.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson; Paul James et al. (“Jackson”) US 20130305145 A1 in view of Brennan; Brian et al. (“Brennan”) US 20140143835 A1, Smith; Daniel C. et al. (“Smith”) US 20080248788 A1 and Block; Allan James et al. (“Block”) US 20200218413 A1 as applied to claim 6 further in view of VanDuyn; Isaac Sterling (“VanDuyn”) US 20160140093 A1.

Regarding claim 9, Jackson teaches the processes performed by the equivalence engine, copyfit engine and copyfill engine, may be run twice for both portrait and landscape layouts such that if the reader switches orientation, the layout is responsive [0127].
Jackson, Brennan, Smith, and Block do not explicitly teach wherein the suite of mobile applications include a mobile phone application and a tablet application, and the mobile phone application and the tablet application are each available in a version configured for an Apple iOS operating system and a version configured for a Google Android operating system, wherein the mobile phone application is configured to display the publication in portrait orientation and the tablet application is configured to display the publication in landscape orientation, where preparing the plurality of stories and the plurality of advertisements includes formatting the stories and the advertisements in portrait orientation for the mobile phone application and in landscape orientation for the tablet application.
VanDuyn; however, teaches wherein the suite of mobile applications include a mobile phone application and a tablet application, and the mobile phone application and the tablet application are each available in a version configured for an Apple iOS operating system and a version configured for a Google Android operating system, wherein the mobile phone application is configured to display the publication in portrait orientation and the tablet application is configured to display the publication in landscape orientation, where preparing the plurality of stories and the plurality of advertisements includes formatting the stories and the advertisements in portrait orientation for the mobile phone application and in landscape orientation for the tablet application as The present description provides a technology capability that allows an editorial team to publish a digital edition of a newspaper simultaneously to a plurality of different mobile operating systems, such as IOS.TM.  or Android.TM..  Mobile operating systems such as IOS.TM.  or Android.TM. typically allow for the execution of mobile applications, also called mobile apps, which are software applications, usually designed to run on smartphones and tablet computers [0030].

As a user scrolls, new publication elements will appear in relation to the direction of scrolling. Users may scroll vertically or horizontally. In the example embodiment, a user may scroll vertically while a user computing device is in a ”portrait” configuration (i.e., the longer sides of the user computing device are "up" relative to the user). In other examples, a user may scroll horizontally in such a portrait configuration. Similarly, although a user may scroll horizontally when a user computing device is in a “landscape” configuration (i.e., the longer sides of the user computing device are "up" relative to the user), a user may alternately scroll vertically in such a display. Such scrolling options may be controlled by the mobile application, the mobile web browser, the online publication, and/or settings of the user computing device [0037].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because VanDuyn’s teaching would have allowed Jackson-Brennan-Sminth’s to facilitate displaying the online publications in a desired format.

Regarding claim 10, Jackson, Brennan, Smith, and Block do not explicitly teach wherein viewing the edition of the publication includes, for the tablet application, tapping on a section bar for one of the sections to expand the section and scrolling through the thumbnails for the stories in the section, tapping on one of the stories in the section to view the story in full, including scrolling up to read the story and tapping on and viewing photos and videos embedded in the story, swiping left or right to view other stories in the section, encountering advertisements in their sequential positions in the section when swiping left or right, and tapping on and viewing the advertisements.
VanDuyn; however, teaches wherein viewing the edition of the publication includes, for the tablet application, tapping on a section bar for one of the sections to expand the section and scrolling through the thumbnails for the stories in the section, tapping on one of the stories in the section to view the story in full, including scrolling up to read the story and tapping on and viewing photos and videos embedded in the story, swiping left or right to view other stories in the section, encountering advertisements in their sequential positions in the section when swiping left or right, and tapping on and viewing the advertisements as Multicolumn displays may be used where the width of a display is relatively large, such as in a landscape display or on a tablet computing device [0045].
At least some online publications served to mobile computing devices may be displayed in a vertical scrolling format. For example, individual online publications or a plurality of online publications may be served to an application or browser that displays online publications in a scrollable vertical display such that a user may navigate within the online publication or online publications by scrolling up or down. In many examples, the user may make haptic gestures to control the speed and direction of scrolling. Such haptic gestures may include, for example, haptic taps and haptic swipes that are inputted or applied to the user interface (or display screen) of the mobile computing device (or user computing device) to cause the displayed data to scroll in a particular direction [0029].
In some examples, particular publication elements (e.g., a news story) may be selected to expand the publication element (e.g., to expand the news story) or to interact with the publication element (e.g., provide comments) ([0035, 0033-advertisements, and 0106]).

Regarding claim 11, Jackson, Brennan, Smith, and Block do not explicitly teach wherein viewing the edition of the publication includes, for the mobile phone application, clicking on a section bar for one of the sections to view a first story in the section, including scrolling up to read the story and tapping on and viewing photos and videos embedded in the story, swiping left or right to view other stories in the section, encountering advertisements in their sequential positions in the section when swiping left or right, and tapping on and viewing the advertisements.
VanDuyn; however, teaches wherein viewing the edition of the publication includes, for the mobile phone application, clicking on a section bar for one of the sections to view a first story in the section, including scrolling up to read the story and tapping on and viewing photos and videos embedded in the story, swiping left or right to view other stories in the section, encountering advertisements in their sequential positions in the section when swiping left or right, and tapping on and viewing the advertisements as The application (e.g., mobile web browsers and other mobile applications) is also configured to define responses to particular inputs. In the example embodiment, the application is configured such that a user computing device may receive a haptic input (e.g., a downward vertical swipe) and cause the application to scroll through the online publication. Alternately, the application may be configured such that any suitable input (including other haptic inputs) may cause the application to scroll through the online publication. In some examples, the speed or velocity of the input (e.g., the haptic input) may correlate to the speed of scrolling. For example, a faster downward vertical haptic swipe may cause the vertical scrolling of the online publication to occur more quickly ([0040, 0035, and 0033]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson; Paul James et al. (“Jackson”) US 20130305145 A1 in view of Brennan; Brian et al. (“Brennan”) US 20140143835 A1 and Shukla; Anand (“Shukla”) US 20190266283 A1.
Regarding claim 21, Jackson teaches a method of conveying information to a user, the method comprising the steps of: 
preparing an edition of a publication on a server computer, the server computer comprising a processor and a non-transitory computer readable media, including defining a plurality of sections to include in the publication, preparing a plurality of stories and a plurality of advertisements, arranging the stories into sequential positions in the sections, The daily edition of a publication which is downloaded by the application 13 comprises news content and associated metadata.  The daily edition may be generated by the publisher using a content management system 18 (CMS). The daily edition is downloaded as a bundle from an application server 16.  The daily edition comprises a set of linked content items that combine to make up an article and a series of articles combine to make up the digital publication.  Each article comprises a sub-set of the downloaded content items. The associated metadata indicates how each content item is linked and in which order the content items should be displayed [0035],
During the editorial process, the editorial team create articles using a combination of text and images but associate additional images and content items such as pullquotes or related article links with the article.  Advertisements and videos (and other content items) may be placed into the edition, optionally via the CMS 18, by a third party.  For example, an advertisement may be placed into the CMS 18 by an advertising platform (not shown) which includes where in the article the advertisement should be placed… they are sent to the mobile device in formats, such as XML, that permit identifying their function, such as headline, section title, cross reference, etc. [0036],
The template 24 formats and optimises the presentation of data on a grid based design system to not only preserve the equivalence of reading experience between different OS and tablet devices, but also to ensure that there is no extraneous screen space either at initial layout or on subsequent adjusting of text size by the user [0054]; 
publishing the edition of the publication from the server computer to a suite of mobile applications configured to receive and display the publication, where the mobile applications run on mobile devices having a processor and a non-transitory computer readable media as A mobile device 11 having a display 12 may run a number of mobile applications 13, typically downloaded over the Internet 14 from an application distribution platform 15.  For the purpose of viewing a digital edition of a newspaper on an application [0033];
Mobile operating systems such as IOS.TM.  or Android.TM. typically allow for the execution of mobile applications, also called mobile apps, which are software applications, usually designed to run on smartphones and tablet computer [0030]; 
viewing the edition of the publication, by a user on one of the mobile devices running one of the mobile applications as When the application 13 is subsequently opened by the user 19, the daily edition is then immediately ready to be viewed ([0034, 0035, 0033, and 0030]).

Jackson does not explicitly teach the steps of:
each story is represented by a thumbnail and
performing post-publish activities, including publishing updates to stories and reviewing edition performance information, where the edition performance information includes a number of views and an average viewing duration for stories, and includes a number of views, an average viewing duration and a click-through rate for advertisements.
Brennan; however, teaches the step of:
each story is represented by a thumbnail as FIG. 6 shows another example user interface screen 600 for the reader website 108… A thumbnail is displayed for each previously viewed 
publication. ([0047] and Fig. 6);
For example, icon 608 represents a first publication.  When icon 610 is selected, a current edition of publication 608 is displayed.  When icon 612 is selected, thumbnails of past editions of publication 608 are displayed.  When icon 614 is selected, publication 608 is added to a list of favorite publications ([0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Brennan’s teaching would have allowed Jackson’s to make it easier for viewers to find and navigate the information.
Jackson and Brennan do not explicitly teach performing post-publish activities, including publishing updates to stories and reviewing edition performance information, where the edition performance information includes a number of views and an average viewing duration for stories, and includes a number of views, an average viewing duration and a click-through rate for advertisements.
Shukla; however, teaches performing post-publish activities, including publishing updates to stories and reviewing edition performance information, where the edition performance information includes a number of views and an average viewing duration for stories, and includes a number of views, an average viewing duration and a click-through rate for advertisements as In other embodiments, a median viewing duration, a maximum viewing duration, a minimum viewing duration, and an average viewing duration can be determined for web documents appearing in the content feed for a particular interest. In other embodiments, a median reading duration, a maximum reading duration, a minimum reading duration, and an average reading duration can be determined for web documents associated with a web document that appeared in the content feed and was selected by the user [0117].
 In this example implementation, the orchestrator in coordination with the disclosed system described above maintains state information for a user including which documents (e.g., cards can include excerpts of documents including web documents (which can include, e.g., articles, sponsored content, advertisements, social media posts, online video content, online audio content, etc.), advertisements, and/or synthesized content as well as links to sources of such content or other content, in which any such content can include text, images, videos, and/or other types of content) of what has been sent to the user (e.g., including the user's interactions with such cards including such interactions provided via the user's application activity logs, such as viewing, clicking, sharing, commenting, or other feedback, such as to snooze or other feedback (like or dislike) based on the source, author, topic, interest, etc.) [0345].
In an example implementation, the orchestrator's feed ranking has information on which documents the user has already received in the user's feed, seen, read, clicked on, shared, and/or other activities such that the orchestrator can use that user activity related information as input as to which documents to select to show the user in addition to selecting the documents based on the document score relative to a given interest ([0342-344]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Shukla’s teaching would have allowed Jackson-Brennan’s to find out user’s interest of certain topics by monitoring the user’s behavior and activities.

Conclusion
The prior art made of record and not relied upon in form PTO-892 is considered pertinent to applicant's disclosure.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE WONG whose telephone number is (571)272-4120.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish K. Thomas can be reached on : 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LESLIE WONG/Primary Examiner, Art Unit 2164